
	
		I
		111th CONGRESS
		1st Session
		H. R. 3265
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2009
			Mr. Connolly of
			 Virginia (for himself and Ms.
			 Norton) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reduce pollution resulting from impervious surfaces within the Chesapeake Bay
		  watershed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Restoration Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Between the years
			 1990 and 2000, the population of the Chesapeake Bay watershed increased 8
			 percent while impervious surface cover increased 41 percent.
			(2)Suburban and
			 urban stormwater runoff is the only major source of pollution in the Chesapeake
			 Bay watershed that is increasing, as pollution from point sources and
			 agriculture is decreasing.
			(3)States, local
			 governments, developers, and nonprofit organizations have developed numerous
			 development techniques since the late 1990s, which use infiltration, plants,
			 and stormwater harvesting techniques to retain stormwater and associated
			 sedimentation and nutrient pollutants.
			(4)A study by the
			 Environmental Protection Agency of low impact development projects in the
			 United States found that low impact development stormwater management
			 techniques are almost always less expensive than traditional stormwater
			 management techniques.
			(5)Local governments
			 throughout the Chesapeake Bay watershed are proactively implementing retention
			 techniques and strict new requirements to reduce stormwater runoff.
			(6)The National
			 Academy of Sciences recommends strong new regulations with respect to
			 stormwater runoff and the provision of funding for local stormwater regulation
			 efforts and finds that retention measures that infiltrate, evapotranspire and
			 harvest stormwater are more effective than traditional stormwater management
			 infrastructure at protecting and restoring stable hydrology.
			(7)Data from
			 multiple jurisdictions with respect to the health of fish and other organisms
			 living in Chesapeake Bay tributaries suggest a strong negative correlation
			 between impervious surface cover and stream health.
			(8)According to the
			 Environmental Protection Agency's Chesapeake Bay Program Office, an average of
			 100 acres of forest are lost from the Chesapeake Bay watershed every day and
			 forest cover within the watershed has declined from 95 percent to 58
			 percent.
			(9)Forests capture
			 up to 85 percent of airborne nitrogen pollution and infiltrate or
			 evapotranspirate between 90 percent and 95 percent of annual rainfall,
			 preventing pollution associated with stormwater runoff.
			3.Reduction of
			 pollution resulting from impervious surfacesSection 117 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1267) is amended—
			(1)by redesignating
			 subsection (j) as subsection (k); and
			(2)by inserting
			 after subsection (i) the following:
				
					(j)Reduction of
				pollution resulting from impervious surfaces
						(1)Permits
							(A)In
				generalNot later than January 1, 2009, each unit of local
				government within the Chesapeake Bay watershed that discharges stormwater
				through a storm sewer system, regardless of storm sewer system ownership and,
				without regard to the size of the population shall obtain and comply with a
				permit under section 402(p).
							(B)RequirementsA
				permit under section 402(p) for a unit of local government within the
				Chesapeake Bay watershed shall include requirements to ensure that a project to
				develop land within the jurisdiction of such unit of local government, which
				affects land that is more than one acre in size and that is less than 5 percent
				covered by impervious surfaces prior to the project, is carried out in a manner
				that not less than the volume of the 95th percentile precipitation event shall
				infiltrate, evapotranspirate from, or be harvested and used on such site after
				the project is completed.
							(C)Definition of
				95th percentile precipitation eventThe 95th percentile
				precipitation event is the event whose precipitation total is greater than or
				equal to 95 percent of all 24-hour storm events on an annual basis.
							(2)Grant
				program
							(A)In
				generalThe Administrator is authorized to make grants to a unit
				of local government with a permit described under paragraph (1).
							(B)UsesA
				grant under subparagraph (A) may be used by a unit of local government for the
				following:
								(i)Costs associated
				with complying with such permit.
								(ii)Costs associated
				with implementing a project that is designed, constructed, and maintained to
				meet the relevant performance standard of part (1)(B).
								(C)Matching
				requirementA grant for costs associated with implementing a low
				impact development project may not be in an amount that exceeds 75 percent of
				such costs.
							(3)On-site
				retention guidanceNot later than June 1, 2010, the Administrator
				shall issue guidance with respect to the implementation of practices that
				retain stormwater on-site through infiltration, evapotranspiration, or
				harvesting, to assist entities affected by the permit described under paragraph
				(1) to meet the requirements of such permit.
						(4)Forest
				coverNot later than January 1, 2012, the Administrator shall
				coordinate with the heads of other Federal departments and agencies to develop
				plans to maximize forest cover on land owned by the Federal Government in the
				Chesapeake Bay watershed through the preservation of existing forest cover and
				the development of reforestation plans with respect to land that has been
				disturbed or developed in the past.
						(5)Unit of local
				government definedIn this subsection, the term unit of
				local government means any county, city, or other general purpose
				political subdivision, including regional authorities of a State with
				jurisdiction over land use.
						(6)Authorization
				of appropriationsIn addition to amounts authorized to be
				appropriated or otherwise made available to carry out this section, there is
				authorized to be appropriated to the Administrator $1,500,000,000 to carry out
				this subsection, to remain available until
				expended.
						.
			
